Citation Nr: 0518466	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-14 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Army from February 
1941 to October 1941.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of an injury to the 
spine.  In June 2005, the veteran testified at a 
videoconference hearing before the undersigned member of the 
Board.


FINDING OF FACT

In a February 1950 decision, the RO denied service connection 
for residuals of an injury to the spine, claimed as 
epiphysitis of the dorsal vertebrae.  Evidence submitted 
since the February 1950 denial of the claim is neither 
cumulative nor redundant of evidence already considered, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted subsequent to the February 1950 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for residuals 
of an injury to the spine have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 1950 RO decision denied service connection for 
residuals of an injury to the spine.  Such decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

In February 2003, the veteran applied to reopen the 
previously denied claim for service connection.  As 
applicable to the present appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims file since the last final decision.  
Following a complete review of the record, the Board finds 
that the claim for entitlement to service connection for 
residuals of an injury to the spine should be reopened and 
reviewed on the merits.  Specifically, the veteran's recent 
testimony and submission of private medical evidence from 
June 2005 suggest a link between the veteran's period of 
service and current residuals of an injury to the spine.  
Evidence suggesting such a link was not of record at the time 
of the RO's February 1950 denial of the claim.  Thus, such 
evidence is deemed to be so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the veteran's claim of entitlement 
to service connection for residuals of an injury to the spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  Additional development, however, is needed 
prior to entering a decision on the merits as will be 
discussed below in the remand portion of this decision.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the Board has reopened the claim for service 
connection for residuals of an injury to the spine, and is 
remanding the claim for additional evidentiary development.  
As the Board has not taken any adverse action on the claim, 
the Board concludes that any deficiencies in the duties to 
notify and to assist the claimant that may exist in this case 
are not prejudicial to the veteran at this time.  
Consequently, the Board will not address whether the duties 
added by the VCAA have been completed at this time.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of an injury 
to the spine is reopened and, to this extent, the appeal is 
granted.  


REMAND

The veteran seeks entitlement to service connection for 
residuals of an injury to the spine.  At his June 2005 
hearing before the Board, he reported that he had received 
continual treatment for his spine condition since his 
discharge from the military in 1941.  He indicated that he 
had received treatment from physicians which included Dr. 
Connors, Dr. Thomas, Dr. Baker, Dr. Hatter, and Dr. Till.  
Upon review of the medical evidence of record, the Board 
notes that the only medical evidence in the claims file 
relating to the veteran's spine is a magnetic resonance 
imaging (MRI) report from Dr. Angelo J. Zappala dated in May 
2003, and a letter from Dr. Connors dated in June 2005.  
Prior to further adjudication of the claim, the RO should 
attempt to obtain all treatment records from the indicated 
physicians which have not already been associated with the 
claims file.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).

Additionally, the Board notes that the veteran has not been 
given a VA examination with regard to his claim for service 
connection for residuals of an injury to the spine.  Review 
of the claims file indicates that he received treatment for 
back problems during service, and has been found to currently 
have back problems.  In light of such, the Board finds that a 
VA examination is needed which addresses the etiology of the 
veteran's current residuals of an injury to the spine.  Such 
should be accomplished prior to further adjudication of the 
claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center, for the following actions:       

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for residuals of his spinal 
injury since the time of his discharge 
from military service.  The RO should 
then obtain copies of the related medical 
records which are not already on file, to 
specifically include but not limited to 
treatment records from Dr. Connors, Dr. 
Thomas, Dr. Baker, Dr. Hatter, and Dr. 
Till.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current spinal disabilities.  The claims 
folder should be provided to and reviewed 
by the examiner.  All indicated tests 
should be performed.  The examiner should 
diagnose any current spinal disabilities.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current spinal 
disabilities, and should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any currently diagnosed spinal 
disabilities were initially manifested 
during service or were otherwise caused 
by or aggravated by service.

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for residuals of an injury to the spine, 
including reviewing all newly obtained 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


